PER CURIAM.
Telecia Wooten challenges her conviction and sentence for manslaughter. She argues that (1) the trial court improperly denied her the opportunity to impeach a witness with a prior inconsistent statement, (2) the trial court failed to properly consider her age as sentencing mitigation, and (3) her trial counsel was ineffective for failing to object to the reclassification of the offense level for sentencing purposes. Although we have considered all three of her arguments and find them all to be without merit, we only address her ineffective assistance of counsel claim here.
We find that the trial court correctly reclassified the level of her offense (see § 775.087(1), Fla. Stat. (1997)) and, therefore, counsel was not ineffective for failing to object.
Affirmed.
THREADGILL, A.C.J., FULMER and DAVIS, JJ., Concur.